OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
Respondent candidate having two residences may choose one to which she has legitimate, significant and continuing attachments as her residence for purposes of the Election Law. (Matter of Gallagher v Dinkins, 32 NY2d 839; Election Law, § 1-104, subd 22.) We find that the determination of the Appellate Division more nearly comports with the evidence that respondent Lorraine A. Santoianni has chosen her Huntington address.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur.
Order affirmed, without costs, in a memorandum.